Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-21 are allowed as amended/presented in Amendment and Response (“Response”) filed 11 March 2021. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 8 and 15:
Claim 1 (and similarly in claims 8 and 15) discloses:
1. (Currently amended) A method comprising:
receiving, by a handheld computing device, video data associated with a first transaction from a first video device, the first video device corresponding to a first location and having data associated with a nature of the first transaction;
performing, by the handheld computing device, video analysis of the first transaction, the video analysis based, at least in part, on the nature of the first transaction;

flagging, by the handheld computing device, the first transaction if it is determined that the first transaction is substantially outside the predetermined range based, at least in part, on the nature of the first transaction;
receiving, by the handheld computing device, subsequent video data associated with a second transaction from the first video device, the second transaction having data associated with a nature of the second transaction;
performing, by the handheld computing device, video analysis of the second transaction, the video analysis based, at least in part, on the nature of the second transaction;
determining, by the handheld computing device, if the second transaction corresponds to the flagged first transaction based, at least in part, on a comparison of the nature of the first transaction with the nature of the second transaction;
transmitting, by the handheld computing device, a signal to a second video device to capture the second transaction if it is determined that the second transaction corresponds to the flagged first transaction, the second video device corresponding to a second location remote from the first video device; 
coordinating, by the handheld computing device, the first video device with the second video device to receive alternative views of the first transaction and the second transaction; and
synchronizing, by the handheld computing device, the alternative views of the first transaction with the second transaction based, at least in part, on the data associated with the nature of the first transaction and the data associated with the nature of the second transaction.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-7, 9-14 and 16-21 each depend from one of allowable claims 1, 8 and 15, and therefore claims 2-7, 9-14 and 16-21 are allowable for reasons consistent with those identified with respect to claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627